This case has had a rather varied history. In an opinion by Judge Lattimore, delivered June 23, 1937, this cause was affirmed; thereafter, in an opinion by Judge Hawkins, a motion for rehearing herein by the appellants was granted and the judgment was reversed and the cause ordered dismissed, the main ground upon which such dismissal was ordered being on account of the fact that the indictment alleged that appellants took "twenty-seven shares of stock in the West Texas Utilities Company, being the corporeal personal property of J. T. Tyler." Judge Hawkins, in an exhaustive opinion, held that the "twenty-seven shares of stock" was not corporeal personal property, and after a research upon our part we are inclined to the same opinion. We see no reasonable ground for further discussion of this matter as it has been gone into fully in the opinion on rehearing.
The motion for rehearing is overruled.
Overruled.